DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,912,749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. Kam Law on 06/27/2022.
The application, specifically the claims, have been amended as follows: 

Claim 1, replace “comprising an N,N-dimethylglycinate ion, a polyvalent metal ion in an amount equimolar to the N,N-dimethylglycinate, wherein an ion of the organic acid is acceptable for a feed for an animal” in line 2-4 with “comprising an N,N-dimethylglycinate ion, a polyvalent metal ion in an amount equimolar to the N,N-dimethylglycinate ion, and an organic acid ion, wherein the organic acid ion is acceptable for a feed for an animal”.
Claim 7, line  4, replace “flavorings and attractants” with “flavoring, attractants”.
Claim 8, line  1,  a comma is inserted between “claim 6” and “further”.
Claim 11, line  5, replace “flavorings and attractants” with “flavoring, attractants”.
Claim 12, line  5, replace “flavorings and attractants” with “flavoring, attractants”.
Claims 17 is amended to read:
A method of preparing an animal feed additive comprising mixing the feed composition of claim 7 with a feed raw material, wherein the feed raw material is selected from animal, plant, microbial and mineral non-feed-additive substances that are usable for preparing feed.
Claims 18 is amended to read:
A method of preparing an animal feed comprising mixing the feed composition of claim 7 with a feed raw material, wherein the feed raw material is selected from animal, plant, microbial and mineral non-feed-additive substances that are usable for preparing feed.
Claim 19, line  5, replace “flavorings and attractants” with “flavoring, attractants”.
Claim 20, line  5, replace “flavorings and attractants” with “flavoring, attractants”.


Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Two closest prior art references have been identified by the examiner: Ettlin US Patent No. 8,523,975 and Janssens WO2007/107184 A1. Ettlin teaches a conjugate metal salt of an acid (e.g., organic or inorganic acid) and an amino acid/ammonium salt (e.g., glycine or lysine), in which amino acid/ammonium salt forms a dative bond with the metal ion. However, the reference does not teach, suggest or make obvious the N,N-dimethylglycine. Nor does the reference suggest the claimed stoichiometry relationship between the components. Janssens, on the other hand teaches a salt of N,N-dimethylglycine such as calcium salt. However, the reference does not teach, suggest or make obvious the complex metal salt of N,N-dimethylglycine and an organic acid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793